BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
Default judgment was entered June 11, 1923. Within three days and during term a *310motion to vacate the default judgment was filed. The motion was sustained also during term. The case is still pending in the court below. Error is prosecuted to the order vacating the default judgment. A motion has been filed in this court to dismiss the proceedings in error upon the ground that there is no final judgment. This motion must be sustained upon the following authority: Continental Trust Company v. Home Fuel Company, 99 OS: 453; Higginbotham v. Atwater, 12 App. 80.
Attorneys — Parker & Brooks, for Carl Co.; William H. Miller, George R. Murray, for Hubley, all of Dayton.
Petition in error dismissed.